           Case 2:19-cv-00644-RAJ Document 132 Filed 11/25/20 Page 1 of 5




                                                THE HONORABLE RICHARD A. JONES
 1

 2

 3

 4

 5

 6

 7                     IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 8
                                   AT SEATTLE
 9
                                                Case No. 2:19-cv-00644-RAJ
     LYNNE HOUSERMAN,
10
                                   Plaintiff,   SURREPLY REQUEST TO STRIKE
11                                              DEFENDANTS’ REPLY IN SUPPORT
     v.                                         OF MOTION TO EXCLUDE LYNNE
12                                              HOUSERMAN’S PROFFERED
     COMTECH TELECOMMUNICATIONS                 EXPERT GARY B. GOOLSBY
13   CORPORATION, FRED KORNBERG, AND
     MICHAEL D. PORCELAIN,
14                                              Noted on Motion Calendar:
                                Defendants.     November 20, 2020
15

16

17

18

19

20

21

22

23

24

25
     SURREPLY REQUEST TO STRIKE DEFENDANTS’                                   LAW OFFICES
                                                                         CALFO EAKES LLP
     REPLY IN SUPPORT OF MOTION TO EXCLUDE                         1301 SECOND AVENUE, SUITE 2800
     LYNNE HOUSERMAN’S PROFFERED EXPERT GARY                         SEATTLE, WASHINGTON 98101
                                                                 TEL, (206) 407-2200 FAX, (206) 407-2224
     B. GOOLSBY (CASE NO. 2:19-cv-00644-RAJ)
              Case 2:19-cv-00644-RAJ Document 132 Filed 11/25/20 Page 2 of 5




 1          Comtech had ample opportunity to depose Ms. Houserman’s expert Gary B. Goolsby prior

 2   to bringing its Daubert motion but, due to its own lack of diligence, did not do so until after it had

 3   filed its opening brief and after Ms. Houserman had filed her opposition brief. Comtech is now

 4   trying to take advantage of its lack of diligence by relying extensively upon Mr. Goolsby’s

 5   deposition testimony in its reply brief. In that brief, Comtech misleadingly cites to portions of Mr.

 6   Goolsby’s testimony without proper context, while omitting the portions of Mr. Goolsby’s

 7   testimony that actually pertain to the issues before the Court. This tactic is unfairly prejudicial to

 8   Ms. Houserman and is prohibited under Ninth Circuit case law. Because Comtech’s reply brief

 9   relies almost entirely on this new evidence—which is cited on literally every page of the brief—

10   the Court should strike Comtech’s reply brief along with the declaration supporting it.

11                                          I. BACKGROUND

12          Both parties have known since July 2019 that Daubert motions in this case would be due

13   on November 3, 2020. Dkt. 31; LCR 16(b)(4). Both parties have also known since March that

14   discovery in this case would close on October 22, 2020. Dkt. 65. And Comtech has known since

15   August 14, when Ms. Houserman submitted Mr. Goolsby’s expert report, that Ms. Houserman

16   intends to offer Mr. Goolsby as an expert. See Dkt. 124 ¶ 2. Despite all this, Comtech waited until

17   October 6 to announce—for the first time—that it intended to depose Mr. Goolsby, and that it

18   intended to do so the following week on October 15. Calfo Decl. ¶ 2 & Ex. A. Counsel for Ms.

19   Houserman informed Comtech that its proposed date was unreasonable, given the nearly two-

20   month delay, the impending close of discovery, the many other lay depositions that were scheduled

21   in the same time frame, and the lack of timely notice to Mr. Goolsby. Id. ¶ 3 & Ex. A. Counsel

22   nevertheless said he would consult Mr. Goolsby about his schedule. Id. On October 12, counsel

23   for Ms. Houserman informed Comtech that Mr. Goolsby could not be available for a deposition

24   on October 15 or at any point before discovery closed on October 22. Id. ¶ 5. Counsel for Ms.

25   Houserman could have insisted at that point that Comtech had waived its opportunity to depose
      SURREPLY REQUEST TO STRIKE DEFENDANTS’                                                   LAW OFFICES
                                                                                          CALFO EAKES LLP
      REPLY IN SUPPORT OF MOTION TO EXCLUDE                                         1301 SECOND AVENUE, SUITE 2800
      LYNNE HOUSERMAN’S PROFFERED EXPERT GARY                                         SEATTLE, WASHINGTON 98101
                                                                                  TEL, (206) 407-2200 FAX, (206) 407-2224
      B. GOOLSBY (CASE NO. 2:19-cv-00644-RAJ) - 1
              Case 2:19-cv-00644-RAJ Document 132 Filed 11/25/20 Page 3 of 5




 1   Mr. Goolsby—whom Comtech had not served with a subpoena—but counsel instead agreed to

 2   accommodate Comtech’s lack of diligence by negotiating a date on which Mr. Goolsby could be

 3   available to be deposed. Id. ¶¶ 4, 6. The parties agreed upon November 17 for Mr. Goolsby’s

 4   deposition, knowing that this would not change the date on which a Daubert motion would have

 5   to be filed. See id. ¶ 6 & Ex. C; Dkt. 102 ¶ 10. Comtech filed its motion to exclude Mr. Goolsby

 6   on November 3, and Ms. Houserman filed her response on November 16. Dkt. 112; Dkt. 123. On

 7   November 17, Comtech deposed Mr. Goolsby. See Calfo Decl. Ex D. When Comtech filed its

 8   reply in support of its Daubert motion on November 20, it relied extensively on portions of Mr.

 9   Goolsby’s deposition testimony, which were attached to a supporting declaration. See Dkt. 126

10   (“Reply”) at 1:4–13 & n.1, 2:5–9, 2:14–17, 3:2–5, 4:1–8; 5:5–7, 6:12–15; Dkt. 127; Dkt. 127-1.

11                                           II. ARGUMENT

12          The “submission of evidence for the first time upon reply is improper, as it unfairly

13   deprives the non-movant of opportunity to respond.” Chandola v. Seattle Hous. Auth., No. C13-

14   557 RSM, 2014 WL 4685351, at *3 n.1 (W.D. Wash. Sept. 19, 2014). When a party does submit

15   new evidence in a reply brief, LCR 7(g) allows the other party to file a surreply requesting that the

16   Court strike the improper evidence and arguments. United Specialty Ins. Co. v. Shot Shakers, Inc.,

17   No. C18-0596JLR, 2019 WL 199645, at *6 (W.D. Wash. Jan. 15, 2019).

18          Here, Comtech’s reply brief extensively relies on new evidence—namely, Mr. Goolsby’s

19   deposition testimony. Comtech tries to justify its reliance on this new evidence by asserting that

20   Mr. Goolsby’s deposition was “taken after Defendants filed the instant motion due to his

21   unavailability before the motion was due,” see Reply 1: 4–5, but this elides Comtech’s own lack

22   of diligence in obtaining his testimony before discovery closed. Had Comtech not waited until 16

23   days before the close of discovery to seek his deposition, Mr. Goolsby likely would have been

24   available—or at least could have been compelled by subpoena—to testify for a deposition before

25   Comtech’s motion was due. Instead, Comtech waited and was only able to depose him at all
      SURREPLY REQUEST TO STRIKE DEFENDANTS’                                                  LAW OFFICES
                                                                                         CALFO EAKES LLP
      REPLY IN SUPPORT OF MOTION TO EXCLUDE                                        1301 SECOND AVENUE, SUITE 2800
      LYNNE HOUSERMAN’S PROFFERED EXPERT GARY                                        SEATTLE, WASHINGTON 98101
                                                                                 TEL, (206) 407-2200 FAX, (206) 407-2224
      B. GOOLSBY (CASE NO. 2:19-cv-00644-RAJ) - 2
              Case 2:19-cv-00644-RAJ Document 132 Filed 11/25/20 Page 4 of 5




 1   because Ms. Houserman agreed to a stipulation extending discovery. When Comtech agreed to

 2   this stipulation it knew—or should have known—that the agreed-upon November 17 deposition

 3   date meant that neither party could use Mr. Goolsby’s deposition testimony in a Daubert challenge.

 4          Comtech now seeks to take advantage of its own lack of diligence by misleadingly citing

 5   to Mr. Goolsby’s testimony without allowing an opportunity for Ms. Houserman to respond. For

 6   example, to support the notion that “Goolsby did not explain how he applied any accounting or

 7   auditing expertise,” id. 2:14–15, Comtech repeatedly cites his responses to questions about the

 8   facts he considered in this case, rather than his opinions about those facts. See, e.g., id. 2:14–17,

 9   4:1–3, 5:5–7 (citing pages 147 to 154 of Goolsby’s testimony); cf. Dkt. 127-1 at 147:2–153:25

10   (responding to questions about the “facts . . . on which [he] relied” (emphasis added)). Comtech

11   meanwhile wholly omits the many pages of testimony in which Mr. Goolsby explained in detail

12   how he applied his experience and expertise to arrive at his conclusions. See, e.g., Calfo Decl. Ex.

13   D 138:6–147:1 (responding to questions about the “principles of accounting and auditing” he

14   applied); see also id. 157:1–158:11 (SOX), 167:9–169:23 (COSO), 180:19–182:13 (governance

15   under COSO), 187:16–190:10 (experience with accrual accounting), 250:25–254:9 (auditing

16   experience). Comtech also misleadingly cites Mr. Goolsby’s testimony to suggest he is offering

17   opinions on individuals’ states of mind, see, e.g., Reply 4:3–8, while omitting that he clearly,

18   repeatedly, and unequivocally stated that he was not and could not opine on state of mind, see,

19   e.g., Calfo Decl. Ex. D 104:11–16 (“Sir, are you offering an opinion on anybody’s state of mind

20   in this case? A: No.”); see also id. 104:17–105:11, 122:15–123:6, 125:8–126:25. And Comtech’s

21   reply again attacks Mr. Goolsby’s expertise in governance, Reply 5:10–11, while omitting that Mr.

22   Goolsby testified at length about his governance expertise, see, e.g., Calfo Decl. Ex. D 75:3–78:16.

23                                          III. CONCLUSION

24          Because Comtech’s reply unfairly relies on new evidence, the Court should strike

25   Comtech’s reply and supporting declaration.
      SURREPLY REQUEST TO STRIKE DEFENDANTS’                                                  LAW OFFICES
                                                                                         CALFO EAKES LLP
      REPLY IN SUPPORT OF MOTION TO EXCLUDE                                        1301 SECOND AVENUE, SUITE 2800
      LYNNE HOUSERMAN’S PROFFERED EXPERT GARY                                        SEATTLE, WASHINGTON 98101
                                                                                 TEL, (206) 407-2200 FAX, (206) 407-2224
      B. GOOLSBY (CASE NO. 2:19-cv-00644-RAJ) - 3
           Case 2:19-cv-00644-RAJ Document 132 Filed 11/25/20 Page 5 of 5




 1        Dated this 25th day of November, 2020.

 2                                    CALFO EAKES LLP
 3
                                      By: /s/ Angelo J. Calfo
 4                                    Angelo J. Calfo, WSBA# 27079
                                      Kristin W. Silverman, WSBA #49421
 5                                    Gabriel Reilly-Bates, WSBA #52257
                                      Henry C. Phillips, WSBA #55152
 6                                    1301 Second Avenue, Suite 2800
                                      Seattle, WA 98101
 7                                    Phone: (206) 407-2200
                                      Email: angeloc@calfoeakes.com
 8                                             kristins@calfoeakes.com
                                               gaber@calfoeakes.com
 9
                                               henryp@calfoeakes.com
10
                                      Attorneys for Lynne Houserman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     SURREPLY REQUEST TO STRIKE DEFENDANTS’                                        LAW OFFICES
                                                                              CALFO EAKES LLP
     REPLY IN SUPPORT OF MOTION TO EXCLUDE                              1301 SECOND AVENUE, SUITE 2800
     LYNNE HOUSERMAN’S PROFFERED EXPERT GARY                              SEATTLE, WASHINGTON 98101
                                                                      TEL, (206) 407-2200 FAX, (206) 407-2224
     B. GOOLSBY (CASE NO. 2:19-cv-00644-RAJ) - 4
